Citation Nr: 1756688	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  05-25 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a  residual disability due to heat stroke, to include intolerance of heat and a weakened heart manifested with ventricular tachycardia (heart palpitations), angina and shortness of breath.

2.  Entitlement to service connection for cardiovascular disease, to include hypertension. 


REPRESENTATION

Veteran represented by:	Adam Luck, Attorney


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from March 1971 to December 1972.  Service in the Army Reserve is also noted.

These matters came to the Board of Veterans' Appeals (Board) from a November 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied service connection for hypertension and heat stroke.  

The Board remanded the claims for additional development in July 2007 and September 2008.

In a July 2009 decision, the Board denied entitlement to service connection for a residual disability due to heat stroke and service connection for a cardiovascular disease, to include hypertension.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a May 2010 Joint Motion for Remand (JMR) and a May 2010 Court Order, the decision was vacated and remanded for further development consistent with the JMR.  

Subsequently, the Board remanded the claim for additional development in October 2010, July 2012, and April 2013. 

In a September 2014 decision, the Board again denied entitlement to service connection for a residual disability due to heat stroke and service connection for a cardiovascular disease, to include hypertension.  The Veteran again filed a timely appeal to the Court.  Pursuant to a May 2015 JMR and a May 2015 Court Order, the decision was vacated and remanded for further development consistent with the JMR.  The Board remanded the appeal again in July 2015, and it has returned to the Board for further appellate review.

The Board notes that in his appeal before the Board, the Veteran was represented by the Disabled American Veterans.  In his appeal to the Court, the Veteran was represented by a private attorney.  Although the Disabled American Veterans subsequently resumed representation of the Veteran in his appeal before the Board, in July 2017, the Veteran appointed the private attorney listed above as his representative. 

The Board granted the Veteran's July 2017 request to hold the record open for 90 days.  In November 2017, subsequent to the issuance of the July 2017 supplemental statement of the case (SSOC) the Veteran submitted additional evidence, to include STRs and a private medical opinion with a waiver of AOJ review. 

The issue of entitlement to service connection for cardiovascular disease, to include hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran experienced a heat stroke during active service.

2.  Heat intolerance and permanent damage to the Veteran's heart which results in weakening of the heart manifested with palpitations, angina, and shortness of breath is shown to have been incurred due to the in-service heat stroke. 


CONCLUSION OF LAW

The criteria for service connection for a residual disability due to heat stroke have been met.  38 U.S.C. §§1101, 1110, 5107 (2012); 38 C.F.R. §3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See Id.  Further, given the favorable decision by the Board, there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.

Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. 	 § 3.303 (a) (2017).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran contends that that he experienced heat stroke while stationed in Panama which resulted in disorientation, confusion, loss of consciousness, shortness of breath and heart palpitations.  He further contends that he continued to experience chest pain and shortness of breath in service; however, he did not complain.  He asserts that he has experienced disabling residuals of heat stroke since service.

It is not in dispute that the Veteran has a weakened heart manifested with ventricular tachycardia (heart palpitations), angina and shortness of breath.  VA examination reports dated February 2011 and March 2014, and statements from a private physician dated October 2005 and October 2012  indicate such.  Therefore, a current disability is established and the first element of service connection is met. 

In dispute is whether the Veteran's reported in-service injury was a heat stroke or heat exhaustion, and whether the in-service injury caused the Veteran's current disability.  Upon review of the record, to include newly submitted service treatment records (STRs) that have been unavailable until now, and a positive medical opinion from a private physician who has reviewed the record, to include the STRs, the Board finds that service connection for residuals of heat stroke is warranted.

The Veteran submitted STRs that were not previously associated with the record.  The newly submitted STRs show that the Veteran suffered heat stroke in service, while stationed in Panama.  A November 1971 note shows that the Veteran was admitted to the hospital with a "heat injury."  His temperature was 104 degrees and it was noted that he had questionable orientation.  The Veteran was intravenously treated with Dilantin, an anti-seizure medication and Thorazine for combativeness.  As there is evidence of an in-service event or injury, the second element of service connection is met.

The Veteran also submitted a private medical opinion from Dr. H., a director of electrophysiology laboratory and associate professor of medicine.  Upon review of the Veteran's record, to include STR's, post service medical records, previous medical evaluations and personal statements, Dr. H. determined that the Veteran suffered heat stroke in service and chronic residuals resulted from it.  Dr. H. explained that heat stroke is characterized by a body temperature reaching 104 degrees or greater, disorientation, loss of consciousness, and combativeness, and can result in organ damage, seizures and death.  He noted the Veteran's STRs which show that the Veteran was admitted to the hospital with a temperature of 104 degrees, disorientation and combativeness and determined that the in-service heat injury was a stroke.  

Dr. H. opined that the in-service heat stroke caused permanent damage to the Veteran's heart which resulted in a weakening of the heart that manifests with palpations, angina and shortness of breath.  He further opined that the Veteran's tachycardia can be attributed to the heat stroke because the irregular, rapid heartbeat is evidence of the organ damage caused by the heat stroke.  He noted that the Veteran also continues to experience constant intolerance of heat, which exacerbates his cardiovascular symptoms.  Noting the Veteran's 1977 treatment for heart palpitations and irregular heartbeat associated with shortness of breath, Dr. H. indicated that the Veteran was 27 years old at the time of treatment, and "the onset of such condition is decades earlier than normal absent a causative factor such as organ damage from heat stroke".  

He further opined that the Veteran's coronary artery disease and hypertension were less likely related to in-service heat stroke; however, the symptoms and functional limitations of the cardiovascular conditions or coronary artery disease, cardiomyopathy and ventricular tachycardia overlap to the extent that they cannot be separated without resort to mere speculation.  

Dr. H's opinion supports a finding of in-service heat stroke and a causal connection between the Veteran's current disability and his military service.  This opinion is probative and ultimately persuasive because it is based on a review of the relevant medical evidence of record.  Accordingly, a causal link between the current condition and military service is met, and the third element of service connection is established.

The evidence reasonably shows that the Veteran has a current chronic disability, described as residuals of heat stroke, which was incurred in service.  See 38 C.F.R. § 3.303 (a).  All of the requirements for establishing service connection are met; therefore, service connection for residuals of heat stroke, to include intolerance of heat and a weakened heart manifested with ventricular tachycardia (heart palpitations), angina and shortness of breath is warranted.


ORDER

Service connection for a residual disability due to heat stroke, to include intolerance of heat and a weakened heart manifested with ventricular tachycardia (heart palpitations), angina and shortness of breath.


REMAND

Additional development is necessary before a decision may be rendered regarding the remaining issue on appeal.

In the November 2017 private medical opinion, Dr. H. opined that the Veteran's coronary artery disease and hypertension were less likely related to in-service heat stroke; however, the symptoms and functional limitations of the cardiovascular conditions or coronary artery disease, cardiomyopathy and ventricular tachycardia overlap to the extent that they cannot be separated without resort to mere speculation.  It is not clear whether Dr. H.'s opinion is that the Veteran's coronary artery disease, to include hypertension is caused by or aggravated by the noted residuals of heat stroke, to include intolerance of heat and a weakened heart manifested with ventricular tachycardia (heart palpitations), angina and shortness of breath.  As such, a VA examination and opinion is required. 

As secondary service connection has been raised by the record, a VCAA notification letter regarding this basis of service connection should be issued.

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice regarding secondary service connection.

2.  Upon completion of directive 1, schedule the Veteran for a VA examination with the appropriate medical professional to determine the nature, extent and etiology of the Veteran's cardiovascular disease, to include hypertension.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination of the Veteran.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests should be performed and all findings should be reported in detail.

The examiner should address the following questions:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's cardiovascular disease, to include hypertension had its onset during service or is otherwise related to active service, to include as a result of his November 1971 heat stroke?

b)  Is it as least as likely as not (50 percent or greater probability) that cardiovascular disease, to include hypertension is proximately caused by service-connected residuals of heat stroke granted herein?

c)  Is it as least as likely as not (50 percent or greater probability) that cardiovascular disease, to include hypertension is worsened beyond its natural progression (aggravated) by service-connected residuals of heat stroke granted herein?

A complete rationale for any opinion provided is requested.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

3.  After completing the above directives and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC and afforded the appropriate opportunity to respond.  The case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



						(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


